DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 5, 14, and 15  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sui et al. (US PG Pub. No. US 2014/0066768 A1, Mar. 6, 2014) (hereinafter “Sui”).
Regarding claim 1: Sui discloses a system for imaging a patient volume, comprising: a processor circuit in communication with an imaging device and a display ([0081]-[0082]), wherein the processor circuit ([0091]) is configured to: control the imaging device to obtain a first image using a first frequency ([0088], figure 4 - step 32, [0056]); control the imaging device to obtain a second image using a lower, second frequency ([0088], figure 4 - step 30, [0053]); form a first border line in the first image corresponding to a first depth of focus of the imaging device at the first frequency ([0061]-[0062]  - “transition point” is a border line, [0063] – multiple transition points, where the first transition point is “formed in” the first image which represents the near field portion; [0065]-[0066] – the transition point is determined by comparing the ultrasound data to a noise frame, starting with the near field frame, where the transition point corresponds to the penetration depth or “depth of focus”); identify based on the first border line a first depth region of the first image corresponding to the first depth of focus ([0065]-[0066] – the transition point is determined by comparing the ultrasound data to a noise frame, starting with the near field frame, where the transition point corresponds to the penetration depth or “depth of focus”); form a second border line in the second image corresponding to a second depth of focus of the imaging device at the second frequency ([0061]-[0062]  -  “transition point” is a border line, [0063] – multiple transition points, where the first transition point is “formed in” the first image which represents the near field portion; [0065]-[0066] – the transition point is determined by comparing the ultrasound data to a noise frame, where either frame may be used, where the transition point corresponds to the penetration depth or “depth of focus”); identify based on the second borderline a second depth region of the second image corresponding to a second depth of focus of the imaging device  ([0065]-[0066] – the transition point is determined by comparing the ultrasound data to a noise frame, starting with the near field frame, where the transition point corresponds to the penetration depth or “depth of focus”), wherein the second depth region is farther from the imaging device than the first depth region ([0008] - "penetration depth" refers to the depth to which the acoustic energy penetrates into the tissue, which corresponds to the distance from the imaging device, [0047]), and wherein no portion of the second depth region overlaps with the first depth region (the three band example of [0063] provides two bands which do not overlap [the near field and the far field bands do not overlap] and a third band with overlap); combine the first depth region of the first image and the second depth region of the second image to form a composite image ([0063]); and output the composite image to the display ([0068]).
While Sui clearly discloses that the first and second border lines are distinct ([0063] – the two separate borderlines delineate the near field portion comprising the first frame, a mid field portion comprising a combination of the first and second frames, and a far field portion comprising the second frame) and states that the border lines (“transition depths”) can be determined based on comparison of either frame to a noise frame ([0065]-[0066]), Sui does not explicitly describe that the second border line is “formed in” the second frame. 
However, based on the disclosure that the signal in the first frame decreases with depth ([0003], figure 8, [0038]-[0039], [0043]), and the disclosure that either frame of ultrasound data can be used for determining the border line (“transition depth”) ([0065]), it would have been prima facie obvious for one having ordinary skill in the art at the time of invention to implement the border line (“transition depth”) determination using both the first and second frames of data to determine the respective border lines in order to obtain the most accurate result, since determining both the first and second border lines from the first frame might result in an inaccurate determination of the second (deeper) border line due to the decrease of signal with penetration depth (i.e. the signal may be too low in the first frame to accurately identify the second, deeper, border line since the determination is made based on a comparison of signal in the ultrasound frames to a noise frame).
	Regarding claim 2: Sui discloses the system of claim 1, wherein the first frequency is a harmonic of the second frequency ([0056], [0057]).
	Regarding claim 5: Sui discloses the system of claim 1, wherein the processor circuit is configured to: discard, from the first image, a third depth region that does not overlap with the first depth region; and discard, from the second image, a fourth depth region that does not overlap with the second depth region, wherein the first depth region is positioned on a first side of the first border line and the third depth region is positioned on a second side of the first border line, and wherein the second depth region is positioned on a second side of the second border line and the fourth depth region is positioned on a first side of the second border line ([0063] – the data is divided into three portions, where the top and middle portion of the first frame are used and the middle and bottom portions of the second frame are used, meaning that the top portion of the second frame and the bottom portion of the first frame are “discarded” and not used in the composition of the third frame; using the three band example shown in figure 3 as an illustration of an image with three bands and two border lines, this would mean that the portion 80 of the first frame [which is below or “on a second side” of the first border line] is discarded and the portion 76 of the second frame [which is above or “on a first side” of the second borderline] is discarded).
	Regarding claim 14: Sui discloses the system of claim 1, further comprising the imaging device (transducer 14, [0082]).
	Regarding claim 15: Sui discloses the system of claim 14, wherein the imaging device comprises at least one of an intravascular ultrasound (IVUS) device or an optical coherence tomography (OCT) device ([0083] – “cardiac catheter probe” is considered to be an IVUS probe because it necessarily enters the patient’s vasculature).
Claim 3 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sui et al. (US PG Pub. No. US 2014/0066768 A1, Mar. 6, 2014) (hereinafter “Sui”) as applied to claim 1 above and further in view of Srinivas, Sushma, Chaitanya Chandrana, Shuvo Roy, and Aaron Fleischman. "Multiresolution analysis of intravascular ultrasound harmonic signals to image pre-rupture plaques." In 2009 IEEE International Ultrasonics Symposium, pp. 2363-2366. IEEE, 2009 (hereinafter “Srinivas”). **Note regarding the Srinivas reference: It appears that figures are mislabeled and/or have mismatched figure legends. The figure which is described in the text as figure 3 is labeled as figure 4 but appears to have the correct legend. The figure which is described in the text as figure 4 is labeled as figure 2 and the correct figure legend for this figure appears to have been attached to the figure labeled as figure 5. The figure described in the text as figure 5 is labeled as figure 5 but the legend for this figure appears under the figure which has been labeled as figure 2.**
Regarding claim 3: Sui teaches the system of claim 1 including obtaining images within a patient ([0083]) but is silent on wherein the first depth region and the second depth region include high resolution image regions of a lumen and a lumen boundary.
Srinivas, in the same field of endeavor, teaches a multi-resolution imaging system which produces high resolution image regions of a lumen and a lumen boundary (Results; MRA of signals from harmonic imaging of Coronary artery; Fusion of MRA images of excised human LAD). Srinivas further discloses that multiresolution analysis, which provides high resolution images at multiple depths, provides additional diagnostic information and may lead to early detection of plaque, thereby reducing the incidents of acute myocardial infarction (Introduction).
It would have been prima facie obvious for one having ordinary skill in the art at the time of invention to modify the system of Sui by incorporating the multiresolution analysis of Srinivas to produce high resolution images of regions of a lumen and lumen boundary in order to provide additional diagnostic information and improve plaque detection in view of the further teachings of Srinivas. 
Regarding claim 13: Sui teaches the system of claim 1, where the imaging device may be a cardiac catheter or endocavity probe ([0083)] but is silent on wherein the patient volume includes an interior wall of a blood vessel.
Srinivas, in the same field of endeavor, teaches a multi-resolution imaging system which produces high resolution images of an interior wall of a blood vessel (Results; MRA of signals from harmonic imaging of Coronary artery; Fusion of MRA images of excised human LAD). Srinivas further discloses that multiresolution analysis, which provides high resolution images at multiple depths, provides additional diagnostic information and may lead to early detection of plaque, thereby reducing the incidents of acute myocardial infarction (Introduction).
It would have been prima facie obvious for one having ordinary skill in the art at the time of invention to modify the system of Sui by incorporating the multiresolution analysis of Srinivas to produce high resolution images of an interior wall of a blood vessel in order to provide additional diagnostic information and improve plaque detection in view of the further teachings of Srinivas. 
Claims 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sui et al. (US PG Pub. No. US 2014/0066768 A1, Mar. 6, 2014) (hereinafter “Sui”) as applied to claim 1 above and further in view of Katouzian, Amin, Elsa D. Angelini, Stéphane G. Carlier, Jasjit S. Suri, Nassir Navab, and Andrew F. Laine. "A state-of-the-art review on segmentation algorithms in intravascular ultrasound (IVUS) images." IEEE Transactions on Information Technology in Biomedicine 16, no. 5 (2012): 823-834 (hereinafter “Katouzian”).
Regarding claim 16: Sui teaches the system of claim 1 where the imaging device can be a cardiac catheter probe or an endocavity probe ([0083]), but is silent on wherein the first border line surrounds the imaging device, and wherein the second border line surrounds the imaging device.
Katouzian, in the same field of endeavor, teaches intravascular ultrasound imaging (“cardiac catheter probe”) (section C1 IVUS catheter) where the image acquired by such a catheter comprises an image of the vessel surrounding the imaging device and where tissue border lines can be applied to divide the images into portions and where the border lines (including a first and second border line) surround the imaging device (figure 3 and associated description). 
It would have been prima facie obvious for one having ordinary skill in the art at the time of invention to perform intravascular imaging with the cardiac catheter of Sui, thereby obtaining images of tissue surrounding the imaging device to which the first and second border line are applied as taught by Katouzian in order to provide IVUS imaging having the benefits of improving image appearance while maintaining penetration depth in view of the teachings of Sui ([0022]).
Response to Arguments
Applicant’s arguments with respect to prior art rejections of pending claims 1-3, 5, and 13-16, filed 04/13/2022, have been fully considered but are moot in view of the updated grounds of rejection necessitated by amendment. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN A PEHLKE/            Primary Examiner, Art Unit 3793